Citation Nr: 0825019	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-21 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
bronchial asthma.  


REPRESENTATION

Appellant represented by:	David G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from June 1980 to August 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO) that granted the veteran's claim of 
entitlement to service connection for bronchial asthma, 
effective in August 1995.  The veteran appealed the initial 
30 percent evaluation assigned for this disorder.


FINDING OF FACT

The veteran's bronchial asthma is not "severe;" it does not 
result in FEV1 of 55 percent predicted or less, FEV1/FVC of 
55 percent or less, frequent attacks, marked dyspnea on 
exertion with only temporary relief by medication, or the 
preclusion of more than light manual labor, and it does not 
require intermittent use of systemic corticosteroids or 
monthly visits to a physician for required care of 
exacerbations.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bronchial asthma have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6602 (1995, 
2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In January 2002, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required 
for the initial claim of service connection.  Service 
connection was subsequently granted, and the veteran appealed 
the initial rating.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Goodwin v. Peake, No. 05-0876 (U.S. Vet. App. 
May 19, 2008).  Therefore, no further notice is needed.

As to VA's duty to assist, VA has done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits, such as obtaining medical records and providing VA 
examinations.  The Board finds that no additional assistance 
is required to fulfill VA's duty to assist.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002

Private hospital records indicate that the veteran was 
admitted for status asthmaticus in December 1982, February 
1991, and February 1993 and decompensated asthma in February 
1985.  See generally Northside Community Medical Center 
records; Jackson Memorial Hospital records; North Shore 
Medical Center records.  A May 1995 private treatment record 
reports the veteran's history of having an asthma attack the 
previous night.  The veteran was scheduled for an appointment 
but he failed to report.  See May 1995 Northside Community 
Medical Center record.  

A January 1996 VA examination record reports the veteran's 
history of chronic bronchial asthma with acute exacerbations.  
The record reports that auscultation of the lungs was totally 
clear anteriorly and posteriorly, and there were no signs of 
rhonchi or wheezing.  The veteran reported that he had used 
an inhaler that morning.  X-ray images were normal, and 
pulmonary function test (PFT) results showed moderate airflow 
limitation, a post-bronchodilator FEV1 of 67 percent 
predicted, and a post-bronchodilator FEV1/FVC of 72 percent.  
The veteran was assessed with chronic bronchial asthma with 
acute exacerbation.  

An April 1998 PFT record reports that, post-bronchodilator, 
the veteran had an FEV1 of 63 percent predicted and a 
FEV1/FVC of 69 percent.  The record also reports that the PFT 
results indicated a moderate ventilatory defect and a mild 
airflow limitation, improved with inhaled bronchodilator.  A 
July 1998 VA treatment record reports the veteran's history 
of a recent exacerbation of his asthma.  An August 1998 VA 
examination record reports the veteran's history of having an 
asthma attack that morning.  The veteran reported that his 
symptoms were mainly during the winter, and he denied cough, 
sputum, fever, or chills.  The veteran stated that he did 
have mild shortness of breath, and he reported that he used 
inhalers daily.  Physical examination revealed bilateral 
scattered expiratory wheezes without any rhonchi or crackles, 
but a chest X-ray showed no acute cardiopulmonary process.  
The examiner assessed the veteran with "asthma with a 
reaction to inhaled steroids."  A December 1998 VA treatment 
record reports that the veteran had "well-controlled" and 
"clearly stable" asthma.  

In November 1998 and September 1999, VA physicians submitted 
statements respectively characterizing the veteran's asthma 
as "moderate to severe" and "severe."  A July 1999 PFT 
record reports a pre-bronchodilator  FEV1/FVC of 59 percent, 
and the record states that the PFT results demonstrated no 
significant change from the January 1996 PFT results.  The 
PFT results were interpreted as showing a moderate 
ventilatory defect and a mild airflow limitation, improved 
with inhaled bronchodilator.  A September 1999 VA treatment 
record reports that the veteran had been treated for his 
asthma with steroids and that he was prescribed Flovent in 
July 1999, which resulted in "remarkable improvement."  The 
veteran reported that he was asymptomatic and able to do 
moderate exertion.  The treatment record and PFT record 
revealed that the veteran had pre-bronchodilator FEV1/FVC of 
63 percent and a pre-bronchodilator FEV1 of 39 percent 
predicted.  A December 1999 VA treatment record and PFT 
record report that the veteran was recovering from an upper 
respiratory infection and a PFT revealed a pre-bronchodilator 
FEV1 of 57 percent predicted and a pre-bronchodilator 
FEV1/FVC of 67 percent.  A May 2000 VA treatment record and 
PFT record report a pre-bronchodilator FEV1/FVC of 65 percent 
and a pre-bronchodilator FEV1 of 41 percent predicted.  The 
examiner diagnosed the veteran with mild intermittent asthma.  
Subsequent VA treatment records in June 2001 and February 
2002 also report findings of mild intermittent asthma, and 
the June 2001 treatment record notes the veteran's negative 
history as to any recent exacerbations.  

A June 2002 VA treatment record reports the veteran's history 
of having an asthma exacerbation one week earlier that was 
relieved by a metered dose inhaler.  The record notes that 
the veteran's lungs were clear to auscultation.  The veteran 
was assessed with stable asthma.  

An August 2002 VA examination record report that the veteran 
was prescribed Flovent and Albuterol.  The veteran reported 
that he had daily shortness of breath but denied having 
productive cough, fever, or chills, and there was no chest 
pain or change in appetite or weight.  The veteran reported 
that his last asthma attack was in approximately 1997 and 
that, since then, his severe attacks have stopped.  
Examination indicated that the lungs were clear to 
auscultation bilaterally, with no wheezing, crackles, or 
rhonchi.  PFT results showed a FVC of 46 percent predicted, a 
FEV1 of 89 percent predicted and a FEV1/FVC of 70 percent.  
The record also reports that "there was an improvement after 
bronchodilator to 65 percent."  The examiner diagnosed the 
veteran with mild bronchial asthma.  A VA treatment record 
from the same day also reports the same examiner's finding 
that the veteran's asthma was moderate and intermittent, and 
the PFT record described in the examination record reports 
that the PFT results indicated severe ventilatory defect and 
mild airflow limitation, markedly improved with combination 
inhalers.  

A November 2002 VA treatment record reports the veteran's 
negative history as to any recent exacerbation of asthma.  
The veteran's asthma was characterized as mild and 
intermittent. 

A July 2004 VA examination record reports the veteran's 
history of having improved symptoms since using VA care, 
resulting in only one emergency room visit since beginning VA 
care in the mid-1990s.  The record reports that the veteran 
gave a symptomatic history of intermittent wheezing of 
variable severity, without cough, expectoration, or 
hemoptysis.  The veteran did report having shortness of 
breath, which was aggravated by excessive physical activity.  
Examination indicated that the breath sounds were distant, 
and there were scattered minimal inspiratory wheezes 
throughout.  There were no gross rales, or rhonchi.  PFT 
results showed a post-bronchodilator FEV1/FVC of 75 percent, 
and the PFT was interpreted as showing moderate mixed 
ventilatory defect and mild airflow limitation, improved by 
bronchodilators.  The interpreting physician noted that there 
was marked improvement in FVC and FEV1 compared to the PFT in 
August 2002, 

A June 2005 VA treatment record indicates that the veteran's 
asthma was "mild intermittent" and that it was clinically 
stable.  

A March 2007 VA examination record reports the veteran's 
history of occasional dyspnea at rest, with mild exertion, 
and with moderate exertion; frequent dyspnea with severe 
exertion; near-constant wheezing; and intermittent cough.  
The veteran also reported that he used a bronchodilator and 
antiinflammatory inhaler five times daily.  The veteran 
denied using steroids, antibiotics, or other 
immunosuppressives.  The veteran reported that he had several 
clinical visits for exacerbations per year.  Examination 
indicated that that the veteran had rhonchi and wheezing, and 
the examiner stated that the veteran's asthma resulted in 
mild impairment between attacks.  A PFT indicated moderate 
ventilatory defect and mild airflow limitation, improved with 
combination inhaled bronchodilators.  The post-bronchodilator 
FEV1 was 69 percent predicted and the FEV1/FVC was 75 
percent.  The examiner stated that the veteran's bronchial 
asthma attacks could be precipitated by stress and 
environmental stimuli and that the attacks can affect the 
veteran's functional capacity to work.  The record reports 
that the veteran did not have any acute attacks during the 
past year but adds that he had been increasing his use of 
both bronchodilator and antiinflammatory inhalers.  The 
examiner stated that the asthma prevented the veteran from 
doing sports or exercise and had a "significant" effect on 
work secondary to decreased mobility, decreased manual 
dexterity, lack of stamina, and weakness/fatigue.  

The veteran's asthma is rated under Diagnostic Code (DC) 
6602.  During the pendency of this appeal, the rating 
criteria for evaluating asthma were amended (effective 
October 7, 1996).  The Board is required to consider the 
claim in light of both the former and revised schedular 
rating criteria to determine whether an increased evaluation 
for the veteran's asthma.  VA's Office of General Counsel 
(OGC) has determined that the amended rating criteria, if 
favorable to the claim, can be applied only for periods from 
and after the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000.  What remains unclear, however, is whether 
the "old" criteria can be applied prospectively, although the 
OGC, in VAOPGCPREC 7-2003 seems to indicate (this opinion is 
not entirely clear) that VA is no longer obligated to apply 
superseded rating schedule provisions prospectively for the 
period subsequent to the issuance of the revised rating 
criteria.  In any event, and given the confusing nature of 
this opinion, the Board, in giving the veteran all due 
consideration, will apply the old criteria prospectively.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating 
(such as in this case), consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

The "old" DC 6602 provides a 60 percent rating for 
"severe" asthma manifested by frequent attacks of asthma 
(one or more attacks weekly), marked dyspnea on exertion 
between attacks with only temporary relief by medication; 
more than light manual labor precluded.  

The "new" DC 6602 provides a 60 percent rating for a FEV-1 
of 40 to 55 percent predicted, or FEV1/FVC of 40 to 55 
percent, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) use of systemic (oral or parenteral) 
corticosteroids.  

A higher rating is not warranted under the "new" DC 6602.  
The evidence indicates that the veteran has not used 
corticosteroids at any point the appeal period, and the 
record does not indicate that the veteran's asthma has 
required even monthly visits to a physician during the appeal 
period.  Rather, the evidence generally indicates that the 
veteran's asthma is stable and well-controlled by medication 
and that the veteran is able to end most, if not all, attacks 
by using his inhalers without having to obtain medical care.  
Additionally, the post-bronchodilator results do not report 
any FEV1 results below 63 percent predicted or any FEV1/FVC 
scores below 69 percent.  The Board notes that the record 
includes 3 pre-bronchodilator FEV1 readings below 55 percent 
predicted.  The comments to the rating criteria indicate the 
intent to utilize pulmonary function test results post-
therapy, however, and post-bronchodilator results are the 
standard basis for comparison of pulmonary function.  See 61 
Fed. Reg. 46,6720, 46,723 (Sept. 5, 1996).  Consequently, 
because the evidence does not include any post-bronchodilator 
readings at 55 percent or below, a rating in excess of 30 
percent is not warranted under the "new" DC 6602 .  

A higher rating is also not warranted under the "old" DC 
6602 as the evidence of record generally indicates that the 
veteran's asthma is "moderate," rather than "severe."  The 
records do not indicate that the veteran has at least one 
asthma attack weekly, that he is precluded from doing more 
than "light manual labor," or that the veteran has 
"marked" dyspnea on exertion.  Additionally, the evidence 
indicates that the veteran's medication has been effective in 
limiting the number of attacks and ending them once they 
occur.  Finally, PFT records generally indicate findings of 
only mild airflow limitation and moderate ventilatory defect, 
and the record predominantly reports examiner's assessments 
of mild intermittent asthma.  Although the record includes a 
finding of "severe" asthma and a finding that the asthma 
has had a "significant impact" on the veteran's work, these 
assessments, when considered in light of the actual symptoms 
of the veteran's disorder, are not sufficient to approximate 
the higher rating.  See 38 C.F.R. § 4.126(a).  Thus, in the 
absence of other evidence of "severe" impairment, a rating 
in excess of 30 percent is not warranted under the "old" 
criteria.  


ORDER

A rating in excess of 30 percent is not warranted for 
bronchial asthma.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


